Citation Nr: 1108851	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  07-38 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a stomach disability, to include peptic ulcer disease and acid reflux.

3.  Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in October 2010.  At the hearing, the Veteran submitted additional evidence and a waiver of RO review.  The additional evidence, waiver, and a transcript of the hearing have been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a back, stomach, and skin disability.  The Board apologizes for the delay but finds that additional development is required before adjudicating the claims.

A review of the claims file shows that the Veteran has been treated by Dr. A.V., MD and Dr. F.T., MD.  However, while these providers have submitted letters regarding the Veteran's treatment, records from these providers have not been obtained.  VA has a duty to make reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim for VA benefits so long as the claimant adequately identifies those records and provides authorization for their release to VA. 38 U.S.C.A. § 5103A.  Accordingly, a remand is necessary so that VA can attempt to obtain records from Dr. A.V. and Dr. F.T.

Further, the Veteran submitted records from Dr. G.K., MD, however, it is unclear whether he submitted all records from this provider.  Therefore, VA should attempt to ensure that complete records from Dr. G.K. have been associated with the claims file.

Regarding the disabilities themselves, service treatment records include the Report of Medical History (RMH) completed by the Veteran at entrance to service, dated February 1969.  The RMH shows that the Veteran indicated suffering skin diseases and swollen or painful joints as well as trouble with his back and stomach at entrance to service; however the Veteran's answers were altered to indicate no trouble with the back or stomach.  The signing physician said the Veteran indicated many problems at entrance but that he had determined that his assertions were not true.  At separation from service, the Veteran completed another RMH which indicates frequent indigestion, stomach or intestinal trouble, and swollen or painful joints.  It appears that the Veteran also indicated skin and back problems but that the responses were altered.

During his testimony before the Board, the Veteran stated that he had back problems prior to service and that his duties during service worsened his condition.  He said he did not seek treatment during service because his pains would come and go.  He did not seek treatment for his back until 1984 because he did not have medical coverage until that time.  No other injuries to his back were reported.  He noted that he is not currently seeking treatment for his back disability, which an MRI identified as spondylosis.

Regarding the stomach disorder, the Veteran said he suffered constipation for a week and a half and that he sought treatment during service for the condition.  He reported having no other stomach or digestion complaints during service but that he noted a history of stomach problems at separation from service.  His problems resurfaced five or six years after separation but he did not seek treatment until 1984 when he obtained medical coverage.  He said that his stomach problems have been chronic since service.

Finally, regarding the skin condition, the Veteran said that he had acne prior to service.  He said he was not treated during service for a skin condition but that around the time of separation, spots started showing up on his feet which have worsened since service.  He stated that he continues to suffer the same skin condition.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that the Veteran is competent to report his back, stomach, and skin conditions suffered during and since service.  Accordingly, the Board finds that after obtaining any additional evidence, that VA examinations should be scheduled to determine the nature and etiology of the Veteran's claimed skin, stomach, and back disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the necessary releases to obtain medical records from Dr. A.V., Dr. F.T., and Dr. G.K.  All attempts to obtain these records must be documented in the claims file.  If unable to obtain the records, notify the Veteran and his representative and ask that he obtain and submit the outstanding medical records.

2.  After receipt of the records requested above, schedule the Veteran for examinations to determine the nature and etiology of his claimed back, skin, and stomach conditions.  The claims file and a copy of this Remand must be provided to the examiner and the examiner must indicate review of these items in the examination report.

The examiner is asked to identify any back, skin, and stomach disabilities.  If any disabilities are diagnosed, for each disability indicate whether it is at least as likely as not (50 percent or more) that it is related to, had onset during, or was aggravated by active service.

A complete rationale must be provided for any opinion offered.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then she/he should so indicate.  However, the examiner should explain why it would be speculatory to provide an opinion.

3.  Upon completion of the above, readjudicate the claim. If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



